Citation Nr: 0901735	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-21 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death. 


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had recognized Philippine Guerilla service from 
April 1944 to July 1945.  The veteran died in July 2003.  The 
appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  


FINDINGS OF FACT

1.  In a final April 2006 decision, the Board denied a claim 
of entitlement to service connection for the cause of the 
veteran's death.

2.  The evidence associated with the claims file subsequent 
to the April 2006 BVA decision, by itself, or in conjunction 
with the previously considered evidence, does not relate to 
an established fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The April 2006 Board decision which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. §§ 
5103(a), 7103(a), 7104 (West 2002).

2.  The evidence received subsequent to the April 2006 Board 
decision is not new and material and the requirements to 
reopen the claim have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  

Substantially compliant notice was sent to the appellant in 
August 2006 and April 2007, and the claim was readjudicated 
in a July 2007 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Although the 
notice provided did not address the effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that the claim is not being reopened and hence 
no effective date will be assigned.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  
In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In this case, the notice letter and the April 2007 statement 
of the case provided the appellant with the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  The veteran was not 
service connected for any conditions during his lifetime, and 
the appellant was informed of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial in April 2006.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained service treatment records and private treatment 
records.  No VA medical opinion has been obtained examination 
in connection with the appellant's claim; however, the duty 
to provide a medical examination or obtain a medical opinion 
applies to claims to reopen only if new and material evidence 
is presented.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the appellant 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.   

Claim to Reopen Based on New and Material Evidence

The appellant is claiming service connection for the cause of 
death as a result of the veteran's service.  The Board 
observes that a rating decision denying the initial claim was 
issued in February 2004.  The appellant appealed and the 
matter ultimately reached the Board in April 2006, at which 
time the claim was denied.  At the time of the April 2006 
Board decision, the evidence of record did not show that the 
veteran's causes of death, senility with pulmonary 
tuberculosis, were manifested during his period of active 
service or within the applicable statutory period of 
presumptive service connection; nor were they otherwise shown 
to be related to military service or a disability of service 
origin.  In August 2006, that appellant requested that her 
claim be reopened; such request was denied by the RO in 
January 2007.  The veteran appealed, and the matter is again 
before the Board.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

A claim may be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.R.F. § 3.156.  "New" 
evidence is defined as evidence not previously submitted to 
agency decision-makers, and "material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible.")


In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.  

As previously noted, the appellant's claim was last denied in 
April 2006.  The evidence associated with the claims file at 
the time of the April 2006 Board decision included the 
Certificate of Death which indicated that the veteran died in 
July 2003.  Senility was listed as the underlying cause of 
death, and pulmonary tuberculosis was listed as a significant 
condition contributing to death.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.  The veteran's service medical records included a 
separation examination report dated in April 1947.  The 
examiner documented malaria recurrent, but noted that it had 
apparently cured.  The examiner did not note any findings of 
senility or pulmonary tuberculosis and rated all systems 
normal.  A clinical abstract from Christian Faith Medical 
Clinic, dated in February 2004, indicated that the veteran 
received treatment for pulmonary tuberculosis between May 
1999 and August 1999.  According to treatment records dated 
in May 1999, the veteran received treatment for pulmonary 
tuberculosis at that facility.  In a report from Silva's 
Clinic, dated in October 1999, the examiner's impression was 
hypertensive atherosclerotic heart disease, 
hypercholesterolemia, ischemic heart disease, osteoarthritis, 
and partial senility.  In a note from Silva's Clinic, dated 
in January 2000, the examiner certified that the veteran had 
been receiving treatment at that facility for those 
disorders.

Based on a review of the evidence detailed above, the Board 
determined that the veteran's causes of death, senility with 
pulmonary tuberculosis, were not manifested during his period 
of active service or within the applicable statutory period 
of presumptive service connection and were not otherwise 
shown to be related to military service or a disability of 
service origin.  


The death of a veteran will be considered as having been due 
to a service- connected disability where the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributed substantially or materially to death, 
combined to cause death, and aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Service incurrence shall be presumed for tuberculosis if the 
disease develops a ten percent degree of disability or more 
within three years from the date of separation from such 
service, provided the veteran served for ninety days or more 
during a period of war, or after December 31, 1946.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.

Relevant, nonduplicative evidence added to the record since 
the time of the last final denial in April 2006 includes a 
medical record showing the veteran was hospitalized from 
November 1949 to January 1950 for treatment of tuberculosis, 
pulmonary, reinfection type, chronic, minimal active, 
bilateral.  


The November 1949/January 1950 medical record is new; 
however, the Board finds it is not material within the 
meaning of 38 C.F.R. § 3.156(a).  At the time of the previous 
denial, the evidence did not show that the veteran had 
pulmonary tuberculosis during service or within the three 
year presumptive period following his separation from service 
in July 1945.  The record contained the April 1947 separation 
examination report that showed normal lung examination at 
that time.  Thus, in order to be new and material, the recent 
evidence would need to document objective treatment and/or 
findings of pulmonary tuberculosis either in service or prior 
to the end of the three year presumptive period, August 1948.  
Such evidence was lacking in April 2006 and remains lacking 
at this time.  

Because the recently-submitted evidence does not objectively 
demonstrate that the veteran had pulmonary tuberculosis (or 
senility) either during service or within the presumptive 
period, or that pulmonary tuberculosis or senility was 
related to his period of active service, it is not found to 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  Thus, the recently submitted 
evidence is not material and the requirements of 38 C.F.R. § 
3.156(a) have not been satisfied.  

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for the cause of the 
veteran's death must be denied.  Because the appellant has 
not fulfilled her threshold burden of submitting new and 
material evidence to reopen her finally disallowed claim, the 
benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for the cause of death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


